 



EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
27th day of May, 2005, by and between General Nutrition Centers, Inc., a
Delaware corporation (the “Company”), and Bruce E. Barkus (the “Executive”).

          WHEREAS, the Company desires to employ the Executive on the terms and
subject to the conditions set forth herein and the Executive has agreed to be so
employed.

          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

          1. Employment of Executive; Duties.

               1.1 Title. During the “Employment Period” (as defined in
Section 2 hereof), the Executive shall serve as President and Chief Executive
Officer of the Company and of GNC Corporation, a Delaware corporation and parent
of the Company (“GNC”). The Executive shall have the normal duties,
responsibilities and authority commensurate with such positions. During the
Employment Period, in his capacity as President and Chief Executive Officer of
the Company, the Executive shall report directly to the Board of Directors of
the Company (the “Board”).

               1.2 Duties. During the Employment Period, the Executive shall do
and perform all services and acts reasonably necessary to fulfill the duties and
responsibilities of his position and shall render such services on the terms set
forth herein. In addition, the Executive shall have such other executive and
managerial powers and duties as may reasonably be assigned to him by the Board,
commensurate with his serving as President and Chief Executive Officer. Except
for sick leave, reasonable vacations, and excused leaves of absence, the
Executive shall, throughout the Employment Period, devote substantially all his
working time, attention, knowledge, skills and efforts, to the duties and
responsibilities of his positions in furtherance of the business affairs and
activities of the Company and its subsidiaries and Affiliates (as defined
herein). During the Employment Period, the Executive shall be based at the
corporate headquarters in Pittsburgh, Pennsylvania and shall devote
substantially all of his time, attention, knowledge and skills, faithfully and
to the best of his abilities to the duties and responsibilities of his positions
in furtherance of the business affairs and activities of the Company, GNC and
their subsidiaries and Affiliates. Executive shall at all times be subject to,
observe and carry out such rules, regulations, policies, directions and
restrictions as the Board may from time to time reasonably establish for senior
executive officers of the Company.

          2. Term of Employment.

               2.1 Employment Period. The employment of the Executive hereunder
shall commence as of June 6, 2005 (the “Effective Date”) and continue until the
later to occur of (i) December 31, 2007, and (ii) the applicable expiration date
of any extension of this Agreement as provided in Section 2.2 hereof, unless
terminated earlier in accordance with the provisions of this Agreement (the
“Employment Period”).

 



--------------------------------------------------------------------------------



 



               2.2 Extension. On December 15th, 2006, and on each December 15th
thereafter, the Employment Period shall be extended for an additional one-year
period unless the Company or the Executive notifies the other in writing by the
applicable December 15th of its or his election, in its or his sole discretion,
not to extend the Employment Period.

          3. Compensation and General Benefits.

               3.1 Base Salary.

                    (a) During the Employment Period, the Company agrees to pay
to the Executive an annual base salary in an amount equal to Five Hundred Fifty
Thousand Dollars ($550,000) (such base salary, as adjusted from time to time
pursuant to Section 3.1(b), is referred to herein as the “Base Salary”). The
Executive’s Base Salary, less amounts required to be withheld under applicable
law, shall be payable in equal installments in accordance with the practice of
the Company in effect from time to time for the payment of salaries to officers
of the Company, but in no event less frequently than monthly.

                    (b) The Board or the Compensation Committee established by
the Board (the “Compensation Committee”) shall review the Executive’s
performance on an annual basis and, based on such review, may increase
Executive’s Base Salary, as it, acting in its sole discretion, shall determine
to be reasonable and appropriate.

               3.2 Bonuses.

                    (a) Signing Bonus. Following execution of this Agreement and
commencement of his duties hereunder, Executive shall be entitled to a signing
bonus of $100,000, payable by the Company on the date Executive receives his
first installment of his Base Salary.

                    (b) Annual Bonus. With respect to the 2005 calendar year and
with respect to each calendar year that commences during the Employment Period,
the Executive shall be eligible to receive from the Company an annual
performance bonus (the “Annual Bonus”) based upon the Company’s attainment of
annual goals established by the Compensation Committee, which are based on the
Company’s comparable stores sales, earnings before interest, taxes, depreciation
and amortization (“EBITDA”) and cash flow. The Executive’s target Annual Bonus
shall be fifty percent (50%) of the Executive’s Base Salary with a maximum of
one hundred and twenty percent (120%) of the Executive’s Base Salary if the
Company exceeds the comparable stores sales, EBITDA and cash flow goals based on
levels to be determined by the Board or the Compensation Committee for the
applicable year. Any Annual Bonus earned shall be payable in full within
forty-five (45) days following the determination of the amount thereof and in
accordance with the Company’s normal payroll practices and procedures. Any
Annual Bonus payable under this Section 3.2 shall not be payable unless the
Executive is employed by the Company on the last day of the period to which such
Annual Bonus relates. The Executive’s Annual Bonus for the 2005 calendar year,
if any, shall be prorated based on the Effective Date.

               3.3 Expenses. During the Employment Period, in addition to any
amounts to which the Executive may be entitled pursuant to the other provisions
of this Section 3.3 or elsewhere herein, the Executive shall be entitled to
receive prompt reimbursement

2



--------------------------------------------------------------------------------



 



from the Company for all reasonable and necessary expenses incurred by him in
performing his duties hereunder on behalf of the Company (including, without
limitation, reasonable and customary expenses incurred by Executive in
connection with his relocation to Pittsburgh, Pennsylvania), subject to, and
consistent with, the Company’s policies for expense payment and reimbursement,
in effect from time to time, including, but not limited to, all reasonable
expenses incurred in connection with hotels, meals, transportation and the like
while in Pittsburgh and first-class air travel to and from Pittsburgh for the
Executive and his spouse as reasonably necessary during the Employment Period.

               3.4 Fringe Benefits. During the Employment Period, in addition to
any amounts to which the Executive may be entitled pursuant to the other
provisions of this Section 3 or elsewhere herein, the Executive shall be
entitled to participate in, and to receive benefits under, any benefit plans,
arrangements or policies made available by the Company to its executives and key
management employees generally, subject to and on a basis consistent with the
terms, conditions and overall administration of each such plan, arrangement or
policy. The award of any additional fringe benefits under this Section 3.4 shall
be separate and distinct from the right of the Executive to receive the Annual
Bonus payment from the Company described in Section 3.2. Without limiting the
generality of the foregoing, the Executive shall be entitled to directors’ and
officers’ insurance coverage, including tail coverage, that is not less
favorable than that obtained by the Company for other directors and officers
during the Employment Period.

               3.5 Stock Options. As of the Effective Date, pursuant to the GNC
Corporation (f/k/a General Nutrition Centers Holding Company) 2003 Omnibus Stock
Incentive Plan (the “Plan”), the Executive shall be granted an option to
purchase a total of 400,000 shares of Common Stock, par value $0.01 per share
(the “Common Stock”), with a per share exercise price equal to $6.00 per share
(the “Option”) for the Executive’s service as President and Chief Executive
Officer of GNC. The Option shall have a term of 7 years from the date of grant.
The Option shall be an “incentive stock option” to the maximum extent permitted
under applicable law and to the extent that the Option does not qualify as an
“incentive stock option,” it shall constitute a separate non-qualified stock
option. The Option shall become vested and exercisable in equal installments of
25% on each anniversary of the Effective Date, subject to the Executive’s
continued employment with GNC. Except as otherwise provided herein, the Option
shall be subject to the terms and conditions of the Plan and the form of option
agreement applicable for other senior executives of the Company approved by the
Plan administrator. In the event of a Change of Control (as defined in
Exhibit A), all of the Executive’s stock options granted pursuant to the Plan
shall vest in full and become immediately exercisable, but in no event shall
such options be exercisable following their expiration date.

               3.6 Expiration Payment. If Executive is employed on the last day
of the Employment Period (including any extension thereof under Section 2.2 and
excluding any early termination thereof pursuant to Section 4), Executive shall
receive the Executive’s current Base Salary for one additional year, with such
amount payable in accordance with the Company’s payroll system in the same
manner and at the same time as though the Executive remained employed by the
Company.

3



--------------------------------------------------------------------------------



 



          4. Termination.

               4.1 General. The employment of the Executive hereunder (and the
Employment Period) shall terminate as provided in Section 2, unless earlier
terminated in accordance with the provisions of this Section 4.

               4.2 Death or Disability of the Executive.

                    (a) The employment of the Executive hereunder (and the
Employment Period) shall terminate upon (i) the death of the Executive, and
(ii) at the option of the Company, upon not less than fifteen (15) days’ prior
written notice to the Executive or his personal representative or guardian, if
the Executive suffers a “Total Disability” (as defined in Section 4.2(b) below).
Upon termination for death or Total Disability, the Company shall pay to the
Executive, guardian or personal representative, as the case may be (reduced by
any benefits paid or payable to the Executive, his beneficiaries or estate under
any Company-sponsored disability benefit plan; provided, however, that no such
reduction shall be made for any benefits paid upon the Executive’s death under
the Company’s life insurance policy), (i) the Executive’s current Base Salary
for the lesser of (A) the remainder of the Employment Period (without giving
effect to any further extensions pursuant to Section 2.2 hereof), and (B) one
year, and (ii) a prorated share of the Annual Bonus pursuant to Section 3.2
hereof (based on the period of actual employment) that the Executive would have
been entitled to had he worked the full year during which the termination
occurred, if the targets are achieved (the “Pro-Rata Bonus”). The Pro-Rata Bonus
shall be payable in full within forty-five (45) days following the determination
of the amount thereof and in accordance with the Company’s normal payroll
practices and procedures. In addition, the Executive or his personal
representative or guardian (as the case may be) shall also receive: (i) the Base
Salary through the date of termination; (ii) any Annual Bonus earned but unpaid
as of the date of termination for any previously completed fiscal year;
(iii) reimbursement for any unreimbursed business expenses incurred by Executive
in accordance with Company policy prior to the date of Executive’s termination;
and (iv) such amounts and benefits, if any, as to which Executive may be legally
entitled under the employee benefit plans (including, without limitation,
payment for accrued but unused vacation days) (collectively, the “Accrued
Amounts”).

                    (b) For purposes of this Agreement, “Total Disability” shall
mean (i) if the Executive is subject to a legal decree of incompetency (the date
of such decree being deemed the date on which such disability occurred),
(ii) the written determination by a physician selected by the Company (which
expense shall be paid by the Company) that, because of a medically determinable
disease, injury or other physical or mental disability, the Executive is unable
substantially to perform, with or without reasonable accommodation, the material
duties of the Executive required hereby, and that such disability has lasted for
one hundred twenty days (120) days during the immediately preceding twelve
(12) month period or is, as of the date of determination, reasonably expected to
last six (6) months or longer after the date of determination, in each case
based upon medically available reliable information, or (iii) Executive’s
qualifying for benefits under the Company’s long-term disability coverage, if
any.

4



--------------------------------------------------------------------------------



 



                    (c) In conjunction with determining mental and/or physical
disability for purposes of this Agreement, the Executive hereby consents to
(i) any examinations that the physician selected above determines are reasonably
necessary to a determination of whether he is mentally and/or physically
disabled, or required by the Company physician, and (ii) furnish such medical
information as may be reasonably requested, and hereby agrees to provide the
results of such examination to the Company as soon as reasonably practicable
following such examination. All expenses incurred by the Executive under this
subsection shall be paid by the Company.

                    (d) With respect to outstanding stock options and other
equity based awards held by the Executive as of the date of termination, (i) any
such options that are not vested or exercisable as of such date of termination
shall immediately expire and any such equity based awards that are not vested as
of such date of termination shall immediately be forfeited, and (ii) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the one hundred eighty (180) day
period following such date of termination.

                    (e) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.2(d) hereof), for the two hundred seventy (270) day period following
such date of termination, the Company (or its designee) shall have the right to
purchase from the Executive or his beneficiary, as applicable, and the Executive
or his beneficiary hereby agrees to sell any or all such shares to the Company
(or the Company’s designee) for an amount equal to the product of (x) the per
share current fair market value of a share of Common Stock (as determined by the
Board in good faith) and (y) the number of shares so purchased. Executive (or
his beneficiary) shall have the right to request, in writing, that the Board
obtain a fairness opinion from a nationally recognized accounting firm or
investment bank chosen by the Company (which firm shall not have been retained
by the Company (other than for the purpose of rendering one or more fairness
opinions pursuant to similar provisions in other employment agreements) during
the preceding 24 months), to review the Board’s fair market value determination
of the Common Stock. If such fairness opinion validates the fair market
determination of the Board, the gross purchase price paid to the Executive for
such shares under this Section 4.2(e), shall be reduced by 10% excluding such
other tax or withholding as may be required by applicable law. If the fairness
opinion determines that the range of fair market value is greater than the fair
market value determined by the Board, the Company shall have the option during
the 270-day period following the issuance of such fairness opinion to purchase
Executive’s Common Stock at any price within the range of fair market value
determined in such opinion (or if no such range is indicated, at a price greater
than the original fair market value determined by the Board, subject in such
case, to the right of the Executive to request another fairness opinion under
the provisions of this clause (e)).

               4.3 Termination by the Company Without Cause or by the Executive
for Good Reason.

                    (a) The Company may terminate Executive’s employment without
“Cause” (as defined below) and the Executive may resign for “Good Reason” (as
defined

5



--------------------------------------------------------------------------------



 



below), and thereby terminate Executive’s employment (and the Employment Period)
under this Agreement at any time upon not less than thirty (30) days’ prior
written notice.

                    (b) In the event the Executive’s employment is terminated by
the Company without “Cause” or by the Executive for “Good Reason,” then, the
Executive shall receive the Accrued Amounts and subject to Section 4.3(d)
hereof, the following provisions shall apply:

                         (i) The Company shall continue to pay the Executive:
the Base Salary to which the Executive would have been entitled pursuant to
Section 3.1 hereof (at the Base Salary in effect at the time of the termination)
had the Executive remained in the employ of the Company for the greater of (A)
the remainder of the Employment Period (without giving effect to any further
extensions pursuant to Section 2.2 hereof), and (B) the first anniversary of the
date of termination, with all such amounts payable in accordance with the
Company’s payroll system in the same manner and at the same time as though the
Executive remained employed by the Company.

                         (ii) The Company shall pay to the Executive a Pro Rata
Bonus pursuant to Section 3.2 hereof (based on the period of actual employment)
that the Executive would have been entitled to had he worked the full year
during which the termination occurred, provided that bonus targets are met for
the year of such termination. The bonus shall be payable in full within
forty-five (45) days following the determination of the amount thereof and in
accordance with the Company’s normal payroll practices and procedures.

                         (iii) Unless prohibited by law or, with respect to any
insured benefit, the terms of the applicable insurance contract, the Executive
shall continue to participate in, and be covered under, the Company’s group
life, disability, sickness, accident and health insurance programs on the same
basis as other executives of the Company through the expiration of the
Employment Period, without giving effect to any further extensions pursuant to
Section 2.2 hereof.

                         (iv) With respect to outstanding options and other
equity based awards held by the Executive as of the date of termination, (x) any
such options that are not vested or exercisable as of such date of termination
shall immediately expire and any such equity based awards that are not vested as
of such date of termination shall immediately be forfeited, and (y) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the ninety (90)-day period
following such date of termination.

                         (v) Notwithstanding the foregoing, if Executive’s
employment is terminated pursuant to this Section 4.3 after a Change of Control
and at the time of such termination there is more than 12 full months remaining
in the Employment Term (without giving effect to any further extensions pursuant
to Section 2.2 hereof), at Executive’s election (delivered to the Company in
writing not more than 30 days following the date of termination), the present
value of the payments due to Executive under Section 4.3(b)(i) hereof shall be
paid to Executive in a lump sum. Such present value shall be determined by the

6



--------------------------------------------------------------------------------



 



Company based upon a 6% discount rate, and shall be payable not later than
30 days following the Company’s receipt of Executives election.

                    (c) If the Executive is entitled to payments and benefits
under Section 4.3 (other than the Accrued Amounts), the Executive agrees to
release the Company and its officers, directors, stockholders, employees,
agents, representatives, and successors from and against any and all claims that
the Executive may have against any such person relating to the Executive’s
employment by the Company and the termination thereof, such release by the
Executive to be in form and substance substantially similar to Exhibit A hereto.

                    (d) Anything in this Agreement to the contrary
notwithstanding, if it shall be determined that any payment, vesting,
distribution, or transfer by the Company or any successor, or any Affiliate of
the foregoing or by any other person or that any other event occurring with
respect to the Executive and the Company for the Executive’s benefit, whether
paid or payable or distributed or distributable under the terms of this
Agreement or otherwise (including under any employee benefit plan) (a “Payment”)
would be subject to or result in the imposition of the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (and
any regulations issued thereunder, any successor provision, and any similar
provision of state or local income tax law) (collectively, the “Excise Tax”),
then the amount of the Payment shall be reduced to the highest amount that may
be paid by the Company or other entity without subjecting such Payment to the
Excise Tax (the “Payment Reduction”). The Executive shall have the right, in his
sole discretion, to designate those payments or benefits that shall be reduced
or eliminated under the Payment Reduction to avoid the imposition of the Excise
Tax. Notwithstanding the foregoing, the Payment Reduction shall not apply if the
Executive would, on a net after-tax basis, receive less compensation than if the
Payment were not so reduced.

                         (i) Subject to the provisions of Section 4.3(d)(ii),
all determinations required to be made under this Section 4.3(d), including
whether and when a Payment is subject to Section 4999 and the assumptions to be
utilized in arriving at such determination and in determining an appropriate
Payment Reduction, shall be made by PricewaterhouseCoopers LLP, or any other
nationally recognized accounting firm that shall be the Company’s outside
auditors at the time of such determination (the “Accounting Firm”), which
Accounting Firm shall provide detailed supporting calculations to the Executive
and the Company within fifteen (15) business days of the receipt of notice from
the Company or the Executive that there will be a Payment that the person giving
notice believes may be subject to the Excise Tax. All fees and expenses of the
Accounting Firm shall be borne by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive in
determining whether a Payment Reduction is required and the amount thereof
(subject to Sections 4.3(d)(ii) and (iii)), in the absence of material
mathematical or legal error.

                         (ii) As a result of uncertainty in the application of
Section 4999 that may exist at the time of the initial determination by the
Accounting Firm, it may be possible that in making the calculations required to
be made hereunder, the Accounting Firm shall determine that a Payment Reduction
need not be made that properly should be made (an “Overpayment”) or that a
Payment Reduction not properly needed to be made should be made (an
“Underpayment”). If, within seventy-five (75) days after the Accounting Firm’s
initial

7



--------------------------------------------------------------------------------



 



determination under the preceding clause (i), the Accounting Firm shall
determine that an Overpayment was made, any such Overpayment shall be treated
for all purposes, to the extent practicable and subject to applicable law, as a
loan to the Executive with interest at the applicable Federal rate provided for
in Section 1274(d) of the Code and shall be repaid by the Executive to the
Company within thirty-five (35) days after the Executive receives notice of the
Accounting Firm’s determination; provided, however, that the amount to be repaid
by the Executive to the Company either as a loan or otherwise as a lump sum
payment (where a loan is not practicable or permitted by law) shall be reduced
to the extent that any portion of the Overpayment to be repaid will not be
offset by a corresponding reduction in tax by reason of such repayment of the
Overpayment. If the Accounting Firm shall determine that an Underpayment was
made, any such Underpayment shall be due and payable by the Company to the
Executive within thirty-five (35) days after the Company receives notice of the
Accounting Firm’s determination.

                         (iii) The Executive shall give written notice to the
Company of any claim by the IRS that, if successful, would require the payment
by the Executive of an Excise Tax, such notice to be provided within fifteen
(15) days after the Executive shall have received written notice of such claim.
The Executive shall cooperate with the Company in determining whether to contest
or pay such claim and shall not pay such claim without the written consent of
the Company, which shall not be unreasonably withheld, conditioned or delayed.

                         (iv) This Section 4.3(d) shall remain in full force and
effect following the termination of the Executive’s employment for any reason
until the expiration of the statute of limitations on the assessment of taxes
applicable to the Executive for all periods in which the Executive may incur a
liability for taxes (including Excise Taxes), interest or penalties arising out
of the operation of this Agreement.

                    (e) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.3(b)(iii) hereof), for the one hundred eighty (180)-day period
following such date of termination, the Company (or its designee) shall have the
right to purchase from the Executive and the Executive hereby agrees to sell any
or all such shares to the Company (or the Company’s designee) for an amount
equal to the product of (x) the per share current fair market value of a share
of Common Stock (as determined by the Board in good faith) and (y) the number of
shares so purchased. Executive shall have the right to request, in writing, that
the Board obtain a fairness opinion from a nationally recognized accounting firm
or investment bank chosen by the Company, to review the Board’s fair market
value determination of the Common Stock. If such fairness opinion validates the
fair market determination of the Board, the gross purchase price paid to the
Executive for such shares under this Section 4.3(e), shall be reduced by 10%
excluding such other tax or withholding as may be required by applicable law. If
the fairness opinion determines that the range of fair market value is greater
than the fair market value determined by the Board, the Company shall have the
option during the 270-day period following the issuance of such fairness opinion
to purchase Executive’s Common Stock at any price within the range of fair
market value determined in such opinion (or if no such range is indicated, at a
price greater than the

8



--------------------------------------------------------------------------------



 



original fair market value determined by the Board, subject in such case, to the
right of the Executive to request another fairness opinion under the provisions
of this clause (e)).

                    (f) For purposes of this Agreement, the Executive would be
entitled to terminate his employment for “Good Reason” if without the
Executive’s prior written consent:

                         (i) The Company fails to comply with any material
obligation imposed by this Agreement;

                         (ii) The Company assigns to the Executive duties or
responsibilities that are materially inconsistent with the Executive’s
positions, duties, titles, responsibilities and offices in effect on the
Effective Date;

                         (iii) The Company effects a reduction in the
Executive’s title from that of President and Chief Executive Officer of the
Company;

                         (iv) The Company effects a reduction in the Executive’s
Base Salary; or

                         (v) The Company requires the Executive to be based
(excluding regular travel responsibilities) at any office or location more than
75 miles from the principal office of the Company on the Effective Date.

                    (g) For purposes of this Agreement, “Cause” means the
occurrence of any one or more of the following events:

                         (i) a material failure by the Executive to comply with
any material obligation imposed by this Agreement (including, without
limitation, any violation of Sections 5.1 or 5.2 hereof);

                         (ii) the Executive’s being convicted of, or pleading
guilty or nolo contendere to, or being indicted for any felony;

                         (iii) theft, embezzlement, or fraud by the Executive in
connection with the performance of his duties hereunder;

                         (iv) the Executive’s engaging in any activity that
gives rise to a material conflict of interest with the Company or any of its
subsidiaries or Affiliates that is not cured following ten (10) days’ written
notice and a demand to cure such conflict; or

                         (v) the misappropriation by the Executive of any
material business opportunity of the Company or any of its subsidiaries or
Affiliates.

                    (h) For purposes of this Agreement, “Change of Control”
shall be defined as set forth in Exhibit A, which is attached hereto.

9



--------------------------------------------------------------------------------



 



               4.4 Termination For Cause and Voluntary Resignation Other than
for Good Reason.

                    (a) The Company may, upon action of the Board, terminate the
employment of the Executive (and the Employment Period) at any time for “Cause”
and the Executive may voluntarily resign and thereby terminate his employment
(and the Employment Period) under this Agreement at any time upon not less than
thirty (30) days’ prior written notice. Upon termination by the Company for
Cause or voluntary resignation other than for Good Reason by the Executive, the
following provisions shall apply:

                    (b) The Executive shall be entitled to receive the Accrued
Amounts, and all other rights of the Executive (and all obligations of the
Company) hereunder shall terminate as of the date of such termination.

                    (c) With respect to outstanding options and other equity
based awards held by the Executive as of the date of termination, (i) any such
options that are not vested or exercisable as of such date of termination shall
immediately expire and any such equity based awards that are not vested as of
such date of termination shall immediately be forfeited, and (ii) any such
options that are vested and exercisable as of such date of termination shall
expire immediately following the expiration of the ninety (90)-day period
following such date of termination.

                    (d) With respect to any shares of Common Stock held by the
Executive that are vested as of the date of termination (or issued pursuant to
the exercise of options following such date of termination pursuant to
Section 4.4(c) hereof), for the one hundred eighty (180)-day period following
such date of termination, the Company (or its designee) shall have the right to
purchase from the Executive and the Executive hereby agrees to sell any or all
such shares to the Company (or the Company’s designee) for an amount equal to
the product of (x) the per share current fair market value of a share of Common
Stock (as determined by the Board in good faith) and (y) the number of shares so
purchased. Executive shall have the right to request, in writing, that the Board
obtain a fairness opinion from a nationally recognized accounting firm or
investment bank chosen by the Company, to review the Board’s fair market value
determination of the Common Stock. If such fairness opinion validates the fair
market determination of the Board, the gross purchase price paid to the
Executive for such shares under this Section 4.4(d), shall be reduced by 10%
excluding such other tax or withholding as may be required by applicable law. If
the fairness opinion determines that the range of fair market value is greater
than the fair market value determined by the Board, the Company shall have the
option during the 270-day period following the issuance of such fairness opinion
to purchase Executive’s Common Stock at any price within the range of fair
market value determined in such opinion (or if no such range is indicated, at a
price greater than the original fair market value determined by the Board,
subject in such case, to the right of the Executive to request another fairness
opinion under the provisions of this clause (d)).

10



--------------------------------------------------------------------------------



 



          5. Confidentiality and Non-Competition.

               5.1 Confidentiality; Intellectual Property.

                    (a) The Executive recognizes that the Company’s business
interests require a confidential relationship between the Company and the
Executive and the fullest practical protection and confidential treatment of all
“Trade Secrets or Confidential or Proprietary Information” (as defined in
Section 5.3 hereof). Accordingly, the Executive agrees that, except as required
by law or court order, the Executive will keep confidential and will not
disclose to anyone (other than the Company or any Persons designated by the
Company), or publish, utter, exploit, make use of (or aid others in publishing,
uttering, exploiting or using), or otherwise “Misappropriate” (as defined in
Section 5.3 hereof) any Trade Secrets or Confidential or Proprietary Information
at any time. The Executive’s obligations hereunder shall continue during the
Employment Period and thereafter for so long as such Trade Secrets or
Confidential or Proprietary Information remain Trade Secrets or Confidential or
Proprietary Information.

                    (b) The Executive acknowledges and agrees that:

                         (i) the Executive occupies a unique position within the
Company, and he is and will be intimately involved in the development and/or
implementation of Trade Secrets or Confidential or Proprietary Information;

                         (ii) in the event the Executive breaches Section 5.1
hereof with respect to any Trade Secrets or Confidential or Proprietary
Information, such breach shall be deemed to be a Misappropriation of such Trade
Secrets or Confidential or Proprietary Information; and

                         (iii) any Misappropriation of Trade Secrets or
Confidential or Proprietary Information will result in immediate and irreparable
harm to the Company.

                    (c) The Executive acknowledges and agrees that all ideas,
inventions, marketing, sales and business plans, formulae, designs, pricing,
studies, programs, reviews and related materials, strategies and products,
whether domestic or foreign, developed by him during the Employment Period,
including, without limitation, any process, operation, technique, product,
improvement or development which may be patentable or copyrightable, are and
will be the property of the Company, and that he will do, at the Company’s
request and cost, whatever is reasonably necessary to secure the rights thereto
by patent, copyright or otherwise to the Company.

                    (d) Upon termination or expiration of the Employment Period
and at any other time upon request, the Executive further agrees to surrender to
the Company all documents, writings, notes, business, marketing or strategic
plans, financial information, customer, distributor and supplier lists, manuals,
illustrations, models, and other such materials (collectively, “Company
Documents”) produced by the Executive or coming into his possession by or
through employment with the Company during the Employment Period, within the
scope of such employment, and agrees that all Company Documents are at all times
the Company’s

11



--------------------------------------------------------------------------------



 



property, provided that the Executive may maintain a copy of any Company
Documents that are not Trade Secrets or Confidential or Proprietary Information.

                    (e) During the Employment Period, the Executive represents
and agrees that he will not use or disclose any confidential or proprietary
information or trade secrets of others, including but not limited to former
employers, and that he will not bring onto the premises of the Company such
confidential or proprietary information or trade secrets of such others, unless
consented to in writing by said others, and then only with the prior written
authorization of the Company.

               5.2 Noncompetition and Nonsolicitation. During the Employment
Period and until the end of the Restricted Period (as defined below), the
Executive agrees that the Executive will not, directly or indirectly, on the
Executive’s own behalf or as a partner, owner, officer, director, stockholder,
member, employee, agent or consultant of any other Person within the United
States of America or in any other country or territory in which the businesses
of the Company are conducted:

                    (a) own, manage, operate, control, be employed by, provide
services as a consultant to, or participate in the ownership, management,
operation, or control of, any enterprise that engages in, owns or operates
businesses that market, sell, distribute, manufacture or otherwise are involved
in the nutritional supplements industry; provided, that if less than 10% of the
revenues, net income or cash flow from operations of such enterprise are
generated from the marketing, sale, distribution, manufacture or other
involvement with nutritional supplements, this provision shall not be deemed to
be violated unless Executive’s principal function at such enterprise relates to
its nutritional supplements business.

                    (b) solicit, hire, or otherwise attempt to establish for any
Person, any employment, agency, consulting or other business relationship with
any Person who is or was an employee of the Company or any of its Affiliates.

                    (c) The parties hereto acknowledge and agree that,
notwithstanding anything in Section 5.2(a) hereof, (x) the Executive may own or
hold, solely as passive investments, securities of Persons engaged in any
business that would otherwise be included in Section 5.2(a) as long as with
respect to each such investment, the securities held by the Executive do not
exceed five percent (5%) of the outstanding securities of such Person and, such
securities are publicly traded and registered under Section 12 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and (y) the Executive may
serve on the board of directors (or other comparable position) or as an officer
of any entity at the request of the Board; provided, however, that in the case
of investments otherwise permitted under clause (x) above, the Executive shall
not be permitted to, directly or indirectly, participate in, or attempt to
influence, the management, direction or policies of (other than through the
exercise of any voting rights held by the Executive in connection with such
securities), or lend his name to, any such Person.

                    (d) The Executive acknowledges and agrees that, for purposes
of this Section 5.2, an act by his spouse, ancestor, lineal descendant, lineal
descendant’s spouse,

12



--------------------------------------------------------------------------------



 



sibling, or other member of his immediate family will be treated as an indirect
act by the Executive.

               5.3 Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

                    (a) An “Affiliate” of any Person shall mean any other
Person, whether now or hereafter existing, directly or indirectly controlling or
controlled by, or under direct or indirect common control with, such specified
Person. For purposes hereof, “control” or any other form thereof, when used with
respect to any Person, means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

                    (b) “Misappropriate”, or any form thereof, means:

                         (i) the acquisition of any Trade Secret or Confidential
or Proprietary Information by a Person who knows or has reason to know that the
Trade Secret or Confidential or Proprietary Information was acquired by theft,
bribery, misrepresentation, breach or inducement of a breach of a duty to
maintain secrecy, or espionage through electronic or other means (each, an
“Improper Means”); or

                         (ii) the disclosure or use of any Trade Secret or
Confidential or Proprietary Information without the express consent of the
Company by a Person who (x) used Improper Means to acquire knowledge of the
Trade Secret or Confidential or Proprietary Information; or (y) at the time of
disclosure or use, knew or had reason to know that his or her knowledge of the
Trade Secret or Confidential or Proprietary Information was (i) derived from or
through a Person who had utilized Improper Means to acquire it, (ii) acquired
under circumstances giving rise to a duty to maintain its secrecy or limit its
use, or (iii) derived from or through a Person who owed a duty to the Company to
maintain its secrecy or limit its use; or (z) before a material change of his or
her position, knew or had reason to know that it was a Trade Secret or
Confidential or Proprietary Information and that knowledge of it had been
acquired by accident or mistake.

                    (c) “Person” means any individual, corporation, partnership,
limited liability company, joint venture, association, business trust,
joint-stock company, estate, trust, unincorporated organization, or government
or other agency or political subdivision thereof, or any other legal or
commercial entity.

                    (d) “Restricted Period” shall mean the longer of (i) the
first anniversary of the date of termination of employment or (ii) the period
during which the Executive is receiving payments from the Company pursuant to
Section 4 hereof.

                    (e) “Trade Secrets or Confidential or Proprietary
Information” shall mean:

                         (i) any and all information, formulae, patterns,
compilations, programs, devices, methods, techniques, processes, know how, plans
(marketing, business, strategic or otherwise), arrangements, pricing and other
data (collectively,

13



--------------------------------------------------------------------------------



 



“Information”) that (a) derives independent economic value, actual or potential,
from not being generally known to the public or to other Persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts by
the Company or any of its subsidiaries or Affiliates that are reasonable under
the circumstances to maintain its secrecy; or

                         (ii) any and all other Information (i) unique to the
Company or any of its subsidiaries or Affiliates which has a significant
business purpose and is not known or generally available from sources outside of
such Persons or typical of industry practice, or (ii) the disclosure of which
would have a material adverse effect on the business of the Company or any of
its subsidiaries or Affiliates.

               5.4 Remedies. The Executive acknowledges and agrees that if the
Executive breaches any of the provisions of Section 5 hereof, the Company may
suffer immediate and irreparable harm for which monetary damages alone will not
be a sufficient remedy, and that, in addition to all other remedies that the
Company may have, the Company shall be entitled to seek injunctive relief,
specific performance or any other form of equitable relief to remedy a breach or
threatened breach of this Agreement (including, without limitation, any actual
or threatened Misappropriation) by the Executive and to enforce the provisions
of this Agreement. The Executive and the Company each agrees (i) to submit to
the jurisdiction of any competent court where the Company may choose to seek
equitable relief, (ii) to waive any and all defenses the Executive may have on
the grounds of lack of jurisdiction of such court; and (iii) that neither party
shall be required to post any bond, undertaking, or other financial deposit or
guarantee in seeking or obtaining such equitable relief. The existence of this
right shall not preclude or otherwise limit the applicability or exercise of any
other rights and remedies which the Company may have at law or in equity.

               5.5 Interpretation; Severability.

                    (a) The Executive has carefully considered the possible
effects on the Executive of the covenants not to compete, the confidentiality
provisions, and the other obligations contained in this Agreement, and the
Executive recognizes that the Company has made every effort to limit the
restrictions placed upon the Executive to those that are reasonable and
necessary to protect the Company’s legitimate business interests.

                    (b) The Executive acknowledges and agrees that the
restrictive covenants set forth in this Agreement are reasonable and necessary
in order to protect the Company’s valid business interests. It is the intention
of the parties hereto that the covenants, provisions and agreements contained
herein shall be enforceable to the fullest extent allowed by law. If any
covenant, provision, or agreement contained herein is found by a court having
jurisdiction to be unreasonable in duration, scope or character of restrictions,
or otherwise to be unenforceable, such covenant, provision or agreement shall
not be rendered unenforceable thereby, but rather the duration, scope or
character of restrictions of such covenant, provision or agreement shall be
deemed reduced or modified with retroactive effect to render such covenant,
provision or agreement reasonable or otherwise enforceable (as the case may be),
and such covenant, provision or agreement shall be enforced as modified. If the
court having jurisdiction will not review the covenant, provision or agreement,
the parties hereto shall mutually agree to a revision having an effect as close
as permitted by applicable law to the provision declared

14



--------------------------------------------------------------------------------



 



unenforceable. The parties hereto agree that if a court having jurisdiction
determines, despite the express intent of the parties hereto, that any portion
of the covenants, provisions or agreements contained herein are not enforceable,
the remaining covenants, provisions and agreements herein shall be valid and
enforceable. Moreover, to the extent that any provision is declared
unenforceable, the Company shall have any and all rights under applicable
statutes or common law to enforce its rights with respect to any and all Trade
Secrets or Confidential or Proprietary Information or unfair competition by the
Executive.

          6. Miscellaneous.

               6.1 ARBITRATION. SUBJECT TO THE RIGHTS UNDER SECTION 5.4 TO SEEK
INJUNCTIVE OR OTHER EQUITABLE RELIEF AS SPECIFIED IN THIS AGREEMENT, ANY DISPUTE
BETWEEN THE PARTIES HERETO ARISING UNDER OR RELATING TO THIS AGREEMENT OR THE
EXECUTIVE’S EMPLOYMENT BY THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT
OF DAMAGES, THE NATURE OF THE EXECUTIVE’S TERMINATION OR THE CALCULATION OF ANY
BONUS OR OTHER AMOUNT OR BENEFIT DUE) SHALL BE RESOLVED IN ACCORDANCE WITH THE
NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES OF THE AMERICAN
ARBITRATION ASSOCIATION, PROVIDED, HOWEVER, THAT THE PARTIES AGREE THAT ANY
ARBITRATOR OR ARBITRATORS SELECTED OR APPOINTED TO HEAR THE ARBITRATION SHALL BE
EITHER A RETIRED JUDGE OF THE CIRCUIT OR APPELLATE COURTS OF NEW YORK OR A
PRACTICING ATTORNEY WITH AT LEAST FIFTEEN (15) YEARS OF EXPERIENCE IN MATTERS
REASONABLY RELATED TO THE ISSUE OR ISSUES IN DISPUTE. ANY RESULTING HEARING
SHALL BE HELD IN THE NEW YORK AREA. THE RESOLUTION OF ANY DISPUTE ACHIEVED
THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION. THE COSTS AND FEES OF THE ARBITRATION SHALL BE BORNE BY
THE COMPANY AND THE ATTORNEYS’ FEES SHALL BE PAID BY EACH PARTY.

               6.2 Indemnification and Insurance. The Company shall indemnify
the Executive pursuant to that certain Indemnification Agreement, by and between
the Company and the Executive attached hereto as Exhibit B. The Company shall
cover the Executive under directors and officers liability insurance both during
and, while potential liability exists, after the Employment Period in the same
amount and to the same extent as the Company covers its other officers and
directors.

               6.3 Entire Agreement; Waiver. This Agreement contains the entire
agreement between the Executive and the Company with respect to the subject
matter hereof, and supersedes any and all prior understandings or agreements,
whether written or oral. No modification or addition hereto or waiver or
cancellation of any provision hereof shall be valid except by a writing signed
by the party to be charged therewith. Notwithstanding anything to the contrary,
if the Board determines that, as the result of the application of Section 409A
of the Code, the Executive or the Company is likely to suffer tax consequences
that are adverse to the tax consequences that the Board intended at the
Effective Time, this Agreement shall be subject

15



--------------------------------------------------------------------------------



 



to such modification without the consent of the Executive as the Board shall
deem appropriate under the circumstances. No delay on the part of any party to
this Agreement in exercising any right or privilege provided hereunder or by law
shall impair, prejudice or constitute a waiver of such right or privilege.

               6.4 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of New York, including without limitation
Section 5-1401 of the New York General Obligations Law.

               6.5 Successors and Assigns; Binding Agreement. The rights and
obligations of the parties under this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, personal representatives,
successors and permitted assigns. This Agreement is a personal contract, and,
except as specifically set forth herein, the rights and interests of the
Executive herein may not be sold, transferred, assigned, pledged or hypothecated
by any party without the prior written consent of the others. As used herein,
the term “successor” as it relates to the Company, shall include, but not be
limited to, any successor by way of merger, consolidation, or sale of all or
substantially all of such Person’s assets or equity interests.

               6.6 Representation by Counsel. Each of the parties hereto
acknowledges that (i) it or he has read this Agreement in its entirety and
understands all of its terms and conditions, (ii) it or he has had the
opportunity to consult with any individuals of its or his choice regarding its
or his agreement to the provisions contained herein, including legal counsel of
its or his choice, and any decision not to was his or its alone, and (iii) it or
he is entering into this Agreement of its or his own free will, without coercion
from any source.

               6.7 Interpretation. The parties and their respective legal
counsel actively participated in the negotiation and drafting of this Agreement,
and in the event of any ambiguity or mistake herein, or any dispute among the
parties with respect to the provisions hereto, no provision of this Agreement
shall be construed unfavorably against any of the parties on the ground that he,
it, or his or its counsel was the drafter thereof.

               6.8 Survival. The provisions of Sections 5 and 6 hereof shall
survive the termination of this Agreement.

               6.9 Notices. All notices and communications hereunder shall be in
writing and shall be deemed properly given and effective when received, if sent
by facsimile or telecopy, or by postage prepaid by registered or certified mail,
return receipt requested, or by other delivery service which provides evidence
of delivery, as follows:

     

  If to the Company, to:
 
   

  General Nutrition Centers, Inc.

  300 Sixth Avenue

  Pittsburgh, PA 15222

  Attn: Board of Directors

16



--------------------------------------------------------------------------------



 



          with copies to (which shall not constitute notice) to:

     

  General Nutrition Centers, Inc.

  300 Sixth Avenue

  Pittsburgh, PA 15222

  Attn: James Sander, Esq.
 
   

  and
 
   

  Skadden, Arps, Slate, Meagher & Flom LLP

  300 South Grand Avenue, Suite 3400

  Los Angeles, California 90071-3144

  Attention: Jeffrey Cohen, Esq.

  Telephone: (213) 687-5000

  Facsimile: (213) 687-5600
 
   

  If to the Executive, to:
 
   

  Bruce E. Barkus

                    The most recent address of the Executive on file with the
Company or to such other address as one party may provide in writing to the
other party from time to time.

               6.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

               6.11 Captions. Paragraph headings are for convenience only and
shall not be considered a part of this Agreement.

               6.12 No Third Party Beneficiary Rights. Except as otherwise
provided in this Agreement, no entity shall have any right to enforce any
provision of this Agreement, even if indirectly benefited by it.

               6.13 Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under Federal, state or local
law and any additional withholding to which Executive has agreed.

[THIS SPACE INTENTIONALLY LEFT BLANK]

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have duly executed this Agreement,
intending it as a document under seal, as of the date first above written.

             
WITNESS/
            ATTEST:       GENERAL NUTRITION CENTERS, INC.
 
           
/s/ James M. Sander
      By:   /s/ Robert J. DiNicola
 
           
Sr. V.P. and Secretary
          Name: Robert J. DiNicola

          Title: Executive Chairman and Interim Chief

                    Executive Officer
 
                         
 
           
EXECUTIVE
           
 
                    /s/Bruce E. Barkus          

 



--------------------------------------------------------------------------------



 



EXHIBIT A

  “Change of Control” means:

  (1) any event occurs the result of which is that any “Person,” as such term is
used in Sections 13(d) and 14(d) of the Exchange Act, other than one or more
Permitted Holders or their Related Parties, becomes the beneficial owner, as
defined in Rules l3d-3 and l3d-5 under the Exchange Act (except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire within one year) directly or indirectly, of more
than 50% of the Voting Stock of GNC or any successor company, including, without
limitation, through a merger or consolidation or purchase of Voting Stock of
GNC; provided that the Permitted Holders or their Related Parties do not have
the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors; provided further
that the transfer of 100% of the Voting Stock of GNC to a Person that has an
ownership structure identical to that of GNC prior to such transfer, such that
GNC becomes a wholly owned Subsidiary of such Person, shall not be treated as a
Change of Control for purposes of the indenture;

  (2) after an initial public offering of Capital Stock of GNC, during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors, together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of GNC was approved by a vote of a majority of the directors of GNC
then still in office who were either directors at the beginning of such period
or whose election or nomination for election was previously so approved, cease
for any reason to constitute a majority of the Board of Directors then in
office;

  (3) the sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions other than a merger or consolidation, of all or
substantially all of the assets of GNC and its Subsidiaries taken as a whole to
any Person or group of related Persons other than a Permitted Holder or a
Related Party of a Permitted Holder; or

  (4) the adoption of a plan relating to the liquidation or dissolution of GNC.

For purposes of this definition, the following terms shall have the meanings set
forth below:

  “Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

  “Apollo” means Apollo Management V, L.P. and its Affiliates or any entity
controlled

2



--------------------------------------------------------------------------------



 



thereby or any of the partners thereof.

  “Board of Directors” means the Board of Directors of GNC or any committee
thereof duly authorized to act on behalf of such Board.

  “Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in, however designated, equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

  ”Permitted Holder” means Apollo.

  “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

  “Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

  “Related Party” means:

  (1) any controlling stockholder, 80% (or more) owned Subsidiary, or immediate
family member (in the case of an individual) of any Permitted Holder; or

  (2) any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders and/or such other Persons referred to in the
immediately preceding clause (1).

  “Subsidiary” means, with respect to any specified Person:

  (1) any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and

  (2) any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).

3



--------------------------------------------------------------------------------



 



  “Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

4